Citation Nr: 1421717	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

On April 7, 2011, the RO issued a statement of the case on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a substantive appeal on a VA Form 9 which was received by VA on April 19, 2011.  On this form he indicated that he only wanted to appeal the issue involving service connection for tinnitus.  

The Veteran's representative submitted an "appeal pre-certification review (in lieu of VA Form 646)" dated June 7, 2011 which indicates that the issues being appealed were both hearing loss and tinnitus.  Therefore, this document is timely to perfect the Veteran's appeal with respect to the issue of service connection for bilateral hearing loss.  See 38 C.F.R. §§ 20.202, 20.203 (2013).

Later in June 2011, the Veteran submitted private medical records related to his claims for service connection for hearing loss and tinnitus.  The RO treated the Veteran's claim for hearing loss as not being under appeal, conducted another VA audiology examination, and denied the claim again in a June 2013 rating decision.  The Veteran has not been issued a supplemental statement of the case which considers all of the evidence placed in the record subsequent to the April 2011 statement of the case with respect to the both issues on appeal.  

The Veteran served in the Air Force as an air frame repairman.  His entrance examination was conducted in February 1961.  His hearing was evaluated as normal in both ears, 15/15, on both whispered voice and spoken voice testing.  

In March 1965, separation examination of the Veteran was conducted.  During this period of time, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data reported in ASA units on this examination report to ISO units below.  On separation examination pure tone thresholds, in decibels in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
10
LEFT
25
5
15
15
5

The medical opinions contained in the VA examinations of record do not consider the audiology data on the Veteran's separation examination report when converted to the current ISO standards.   

The January 2012 VA audiology examination indicates that the Veteran does not have a right ear hearing loss disability under the criteria of 38 C.F.R. § 3.385.  This is contradicted by the other medical evidence of record, including a February 2010 VA examination report and a May 2011 private audiology report, both of which show that the Veteran has a current bilateral hearing loss disability for VA purposes.  Id.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection for hearing loss and tinnitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA medical treatment records beginning June 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA audiology examination to determine whether any current hearing loss and/or tinnitus disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, the Veteran's statements, and with consideration of the audiology findings on the Veteran's separation examination when converted to the current ISO standards, his of aircraft noise exposure during service the examiner must indicate an opinion as to whether any degree of hearing loss and/or tinnitus disorder is related to the Veteran's military service or noise exposure therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for bilateral hearing loss and tinnitus must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case on both issues must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

